Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 1 of 30 Page ID #:161



 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2
     SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
 4   San Francisco, California 94111
     Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7   jdillon@gdandb.com
 8   2762 Gateway Road
     Carlsbad, California 92009
 9
     Phone: (760) 431-9501
10   Fax: (760) 431-9512
11
     Raymond M. DiGuiseppe (SBN 228457)
12   law.rmd@gmail.com
13   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
14   Southport, North Carolina 28461
15   Phone: 910-713-8804
     Fax: 910-672-7705
16
17   Attorneys for Plaintiffs
18
                             UNITED STATES DISTRICT COURT
19
20                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
21   ADAM BRANDY, an individual, et al.,                    Case No. 2:20-cv-02874
22
                            Plaintiffs,                     DECLARATION OF GEORGE M. LEE
23
                                                            IN SUPPORT OF PLAINTIFFS’
24         vs.                                              APPLICATION FOR TEMPORARY
25                                                          RESTRAINING ORDER, AND ISSUANCE
                                                            OF PRELIMINARY INJUNCTION
26   ALEX VILLANUEVA, in his official
     capacity as Sheriff of Los Angeles                     [FRCP 65; C.D. L.R. 65-1]
27   County, California, and in his capacity as
28                                                          Date:       TBD

                                                      –1–
          DECLARATION OF GEORGE M. LEE IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                              CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 2 of 30 Page ID #:162



 1   the Director of Emergency Operations, et               Time: TBD
     al.,                                                   Courtroom 7B
 2
                                                            Judge: Hon. André Birotte Jr.
 3                           Defendants.
 4
 5
 6                          DECLARATION OF GEORGE M. LEE
 7         I, George M. Lee, declare as follows:
 8
           1.      I am an attorney at law, in good standing, duly licensed to practice law
 9
10   in this State and appear before its courts. I am admitted to the Central District of
11
     California in good standing. I am counsel of record for plaintiffs Adam Brandy, et
12
13   al. I have personal knowledge of the facts stated herein, and if called as a witness,
14   could competently testify thereto.
15
           2.      This declaration is made in support of Plaintiffs’ Application for a
16
17   Temporary Restraining Order, and OSC re Preliminary Injunction. I have
18
     personally verified the documents described below and used the factual
19
20   information within each document in the drafting of the Points and Authorities in

21   Support of Plaintiffs’ Application.
22
           3.       Attached hereto as Exhibit 1 is a true and correct copy of the State of
23
24   California, Executive Department, Executive Order N-33-20 signed by Governor
25
     Gavin Newsom on March 19, 2020.
26
           4.      Attached hereto as Exhibit 2 is a true and correct copy of the County
27
28   of Los Angeles Department of Public Health Order of the Health Officer, “Safer at

                                                      –2–
          DECLARATION OF GEORGE M. LEE IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                              CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 3 of 30 Page ID #:163



 1   Home Order For Control of COVID-19” issued on March 19, 2020. Later, that
 2
     order was revised, and a true and correct copy of the Revised Order Issued March
 3
 4   21, 2020 is attached hereto as Exhibit 3.

 5           5.    Attached hereto as Exhibit 4 is a true and correct copy of a screen
 6
     shot of the Twitter post on Sheriff Alex Villanueva’s Twitter account of a press
 7
 8   interview stating that gun shops were not essential businesses dated March 24,
 9
     2020.
10
11           6.    Attached hereto as Exhibit 5 is a true and correct copy of Alex

12   Villanueva’s Twitter post dated March 25, 2020 stating Los Angeles Sheriff’s
13
     Department Enforcement efforts to close non-essential businesses have been
14
15   suspended.
16           7.    Attached hereto as Exhibit 6 is a true and correct copy of the NBC 7
17
     San Diego article, “Sheriff Will Not Close San Diego County Gun Stores” located
18
19   at https://www.nbcsandiego.com/news/investigations/sheriff-will-not-close-san-
20
     diego-county-gun-stores/2292399/.
21
22           I declare under penalty of perjury that the foregoing is true and correct.
23
24
     Executed March 30, 2020.                               ______________________________
25                                                          George M. Lee
26
                                                            SEILER EPSTEIN LLP
27
                                                            Attorneys for Plaintiffs
28

                                                      –3–
          DECLARATION OF GEORGE M. LEE IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                              CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 4 of 30 Page ID #:164




                                  EXHIBIT 1
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 5 of 30 Page ID #:165

                          EXECUTIVE DEPA RTMENT
                           STATE OF CALIFORNIA


                               EXECUTIVE ORDER N-33-20

       WHEREAS on March 4, 2020, I proclaimed a State of Emergency to exist in
 California as a result of the threat of COVID-19; and

       WHEREAS in a short period of time, COVID-19 has rapidly spread
 throughout California, necessitating updated and more stringent guidance from
 federal, state, and local public health officials; and

        WHEREAS for the preservation of public health and safety throughout the
 entire State of California, I find it necessary for all Californians to heed the State
 public health directives from the Department of Public Health.

        NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
 in accordance with the authority vested in me by the State Constitution and
 statutes of the State of California, and in particular, Government Code sections
 8567, 8627, and 8665 do hereby issue the following Order to become effective
 immediately:

       IT IS HEREBY ORDERED THAT:

       1) To preserve the public health and safety, and to ensure the healthcare
          delivery system is capable of serving all, and prioritizing those at the
          highest risk and vulnerability, all residents are directed to immediately
          heed the current State public health directives, which I ordered the
          Department of Public Health to develop for the current statewide
          status of COVID-19. Those directives are consistent with the March 19,
          2020, Memorandum on Identification of Essential Critical Infrastructure
          Workers During COVID-19 Response, found at: https://covid19.ca.gov/.
          Those directives follow:

                    ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                 March 19, 2020

           To protect public health, I as State Public Health Officer and Director
           of the California Department of Public Health order all individuals living
           in the State of California to stay home or at their place of residence
           except as needed to maintain continuity of operations of the federal
           critical infrastructure sectors, as outlined at
           https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19.
           In addition, and in consultation with the Director of the Governor's
           Office of Emergency Services, I may designate additional sectors as
           critical in order to protect the health and well-being of all Californians.

            Pursuant to the authority under the Health and Safety Code 120125,
            120140, 131080, 120130(c), 120135, 120145, 120175 and 120150, this
            order is to go into effect immediately and shall stay in effect until
            further notice.

            The federal government has identified 16 critical infrastructure sectors
            whose assets, systems, and networks, whether physical or virtual, are
            considered so vital to the United States that their incapacitation or
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 6 of 30 Page ID #:166



           destruction would have a debilitating effect on security, economic
           security, public health or safety, or any combination thereof. I order
           that Californians working in these 16 critical infrastructure sectors may
           continue their work because of the importance of these sectors to
           Californians' health and well-being.

           This Order is being issued to protect the public health of Californians.
           The California Department of Public Health looks to establish
           consistency across the state in order to ensure that we mitigate the
           impact of COVID-19. Our goal is simple, we want to bend the curve,
           and disrupt the spread of the virus.

           The supply chain must continue, and Californians must have access to
           such necessities as food, prescriptions, and health care. When people
           need to leave their homes or places of residence, whether to obtain
           or perform the functions above, or to otherwise facilitate authorized
           necessary activities, they should at all times practice social distancing.

       2) The healthcare delivery system shall prioritize services to serving those
          who are the sickest and shall prioritize resources, including personal
          protective equipment, for the providers providing direct care to them.

       3) The Office of Emergency Services is directed to take necessary steps to
          ensure compliance with this Order.

       4) This Order shall be enforceable pursuant to California law, including,
          but not limited to, Government Code section 8665.

         IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
 filed in the Office of the Secretary of State and that widespread publicity and
 notice be given of this Order.

       This Order is not intended to, and does not, create any rights or benefits,
 substantive or procedural, enforceable at law or in equity, against the State of
 California, its agencies, departments, entities, officers, employees, or any other
 person.


                                       IN WITNESS WHEREOF I have
                                       hereunto set my hand and caused
                                       the Gre t Seal of the tote of
                                                            d his 19th day




                                       ATTEST:




                                       ALEX PADILLA
                                       Secretary of State
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 7 of 30 Page ID #:167




                                  EXHIBIT 2
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 8 of 30 Page ID #:168
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 9 of 30 Page ID #:169
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 10 of 30 Page ID #:170
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 11 of 30 Page ID #:171
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 12 of 30 Page ID #:172
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 13 of 30 Page ID #:173
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 14 of 30 Page ID #:174




                                  EXHIBIT 3
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 15 of 30 Page ID #:175
   COUNTY OF LOSANGELESDEPARTMENT OF PUBLICHEALTH
   ORDER OF THE HEALTHOFFICER


                            SAFER AT HOME ORDER FOR CONTROL OF COVID-19
                                    Temporary Prohibition of All Events and Gatherings
                                     Closure of Non-Essential Businesses and Areas
                                         Revised Order Issued: March 21 , 2020

   Please read this Order carefully. Violation of or failure to comply with this Order is a crime
   punishable by fine, imprisonment, or both. (California Health and Safety Code§ 120295;
   Los Angeles County Code § 11.02.080.)

   SUMMARY OF THE ORDER: This County of Los Angeles Health Officer Order (Order) amends
   and supersedes the Orders of the County of Los Angeles Health Officer (Health Officer) issued on
   March 16, and 19, 2020. This Revised Order is issued to comply with Executive Order N-33-20
   issued by Governor Gavin Newsom , wherein the State Public Health Officer ordered all individuals
   living in the State of California to stay home or at their place of residence , except as needed to
   maintain continuity of operations of the federal critical infrastructure sectors . Further, this Order
   extends the closure of certain businesses required by the Health Officer's March 16, 2020 Order to
   April 19, 2020.

   Due to the continued rapid spread of the Novel Coronavirus (COVID-19) and the need to protect
   the most vulnerable members of our community , this Order prohibits all indoor and outdoor public
   and private gatherings and events. The Order specifically requires all businesses to cease in-
   person operations and close to the public , unless the business is defined as an Essential Business
   by this Order. This Order is effective immediately within the County of Los Angeles Public Health
   Jurisdiction , defined as all unincorporated areas and cities withi n the County of Los Angeles , with
   the exception of the cities of Long Beach and Pasadena , on March 21 , 2020 and continuing
   through April 19, 2020 , subject to the terms and conditions set forth below.

   For all Essential Businesses , the Health Officer orders those businesses to take the following
   infection control precautions : (1) practice social distancing by requiring patrons , visitors , and
   employees to be separated by six (6) feet , to the extent feasible ; (2) provide access to hand
   washing facilities with soap and water or hand sanitizer that contains at least 60 percent alcohol;
   (3) post a sign in a conspicuous place at the public entry to the venue instructing members of the
   public to not enter if they are experiencing symptoms of respiratory illness, including fever or cough ;
   and (4) adhere to communicable disease control recommendations provided by the County of
   Los Angeles Department of Public Health.

   This Order does not prohibit any individual or family from engaging in outdoor activities, as an
   individual , or family , such as hiking , walking , biking, or shopping at Essential Businesses, including
   grocery stores and restaurants offering delivery , drive thru or carry out service , so long as all
   persons practice social distancing to the extent practicable .

   Further , this Health Officer Order requires all indoor malls and shopping centers , all swap meets
   and flea markets, all indoor and outdoor playgrounds and all non-essential businesses to close .
   This Order does not supersede any stricter limitation imposed by a local public entity .

   The County Health Officer will continue to monitor the rate of COVID-19 disease spread , the
   severity of the resulting illnesses and deaths caused , California Department of Public Health
   (CDPH) and Centers for Disease Control and Prevention (CDC) recommendations , and the effect of
   this Order. If needed, this Order may be extended , expanded , or otherwise modified to protect the
   public's health .



   Safer at Home Order for Control of COVID-19: Temporary Prohibition of All Events and Gather ings and Closure of Non -Essential Businesses and Areas
   Page 1 of 7
   3/21/2020
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 16 of 30 Page ID #:176
   COUNTY OF LOSANGELESDEPARTMENT OF PUBLICHEALTH                                                                       ~
                                                                                                                        :_
                                                                                                                         .
                                                                                                                            .-:•~ ::-.-,
                                                                                                                                       _:
                                                                                                                                           (,(
                                                                                                                                           rC   OUNTY
                                                                                                                                                    Of l OSANCHU
                                                                                                                                        . :\PublicHealth
   ORDER OF THE HEALTHOFFICER                                                                                               • c.. ~•




    UNDER THE AUTHORITY OF THE CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
    101085, AND 120175, THE COUNTY OF LOS ANGELES HEALTH OFFICER ORDERS:

    1. Effective immediately on March 21, 2020 and continuing through April 19, 2020 , all public and
       private group events and gatherings are prohibited anywhere within the Los Angeles County
       Public Health Jurisdiction . All persons are to remain in their homes or at their place of residence,
       except to travel to and from Essential Businesses , to work at or provide service to a Healthcare
       Operation or Essential Infrastructure, to engage in Essential Activities , or to participate in an
       individual or family outdoor activity , while practicing social distancing.

   2. For Essential Businesses not prohibited by this Order, the owner , manager , or operator of the
      Essential Business shall:

               (a) Enforce social distancing measures by requiring members of the public to be separated by
                   at least six (6) feet from others , to the extent feasible. Persons who are family members or
                   household contacts , may stand or move together , but must be separated from others by a
                   distance of at least six (6) feet.
               (b) Provide access to hand washing facilities with soap and water or to hand sanitizer that
                   contains at least 60 percent alcohol.

               (c) Post a sign in a conspicuous place at all public entries that instructs members of the public
                   to not enter if they are experiencing symptoms of respiratory illness, including fever or
                   cough.
               (d) Adhere to communicable disease control recommendations provided by the Los Angeles
                   County Department of Public Health, including guidance for cleaning and disinfecting the
                   site. See guidance posted at www .publichealth .lacounty .gov/media/Coronavirus / .

   3. The Health Officer orders the immediate closure of the following types of commercial properties
      and businesses:

               (a) Non-Essential Retail Businesses.

               (b) Indoor Malls and Indoor Shopping Centers, including all stores and vendors therein
                   regardless whether they are an Essential or Non-Essential Retail Business. As an
                   exception , permanent Essential Businesses that are part of an Indoor Mall or Indoor
                   Shopping Center, but that are accessible by the public from the exterior of the Indoor Mall
                   or Shopping Center may remain open . The interior of the Indoor Mall or Indoor Shopping
                   Center shall remain closed to the public.

               (c) This Order does not require closure of Essential Businesses in Outdoor Malls and
                   Shopping Centers. However , owners and operators of Outdoor Malls and Shopping
                   Centers shall enforce social distancing measures among their visitors as provided in
                   Section 2 (a)-(d) .

               (d) Indoor and Outdoor Playgrounds for Children , except for those located within childcare
                   centers .

               (e) Indoor and Outdoor Flea Markets and Swap Meets.

               (f) Additional types of commercial properties and businesses: (i) Bars and Nightclubs that do
                   not serve food; (ii) Gyms and fitness centers ; (iii) Movie Theaters , Drive-In Theaters , Live
                   Performance Theaters , Concert Halls, Arenas and Stadiums ; (iv) Bowling Alleys and
                   Arcades ; and (v) Wineries , Breweries and Tap Rooms that provide tastings.


   Safer at Home Order for Control of COVID· 19: Tempora ry Prohibition of All Events and Gat herings and Closure of Non-Essential Businesses and Areas
   Page 2 of 7
   3/21/2020
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 17 of 30 Page ID #:177
    COUNTY OF LOSANGELESDEPARTMENT OF PUBLICHEALTH
    ORDER OF THE HEALTHOFFICER


   4. This Order does not supersede any stricter limitation imposed by a local public entity within the
      Los Angeles County Public Health Jurisdiction.

   5. This Order does not apply to employees of government agenc ies working in the course and
      scope of their public service employment.

   REASONS FOR THE ORDER
   6. This Order is based upon scientific evidence and best practices , as currently known and
      available , to protect members of the public from avoidable risk of serious illness and death
      resulting from the spread of COVID-19 , as well as to protect the healthcare system from a surge
      of cases into emergency rooms and hospitals. The Order supports the CDC's efforts to institute
      more stringent and necessary social distancing measures to reduce community transmission of
      COVID-19.

   7. Existing community transmission of COVID-19 in Los Angeles County presents a substantial and
      significant risk of harm to the health of residents . Currently , there is no vaccine available to
      protect against and no specific treatment for COVID-19. As of March 20 , 2020 , there have been
      at least 351 cases of COVID-19 and 4 deaths reported in Los Angeles County. There remains a
      strong likelihood of a significant and increasing number of cases of community transmission.

   8. The virus that causes COVID-19 can be spread easily through person-to-person contact. This
      risk of transmission is increased when people are in close proximity. All gatherings pose an
      increased risk for community transmission of COVID-19 and thus, are a substantial risk to public
      health. As such, places where people gather, such as Indoor Malls and Shopping Centers, Swap
      Meets and Flea Markets , Children's Playgrounds , and Non-Essential Retail Businesses, provide
      significant opportunities for patrons or groups of patrons to have close contact with each other.
      Characteristics of these gatherings that are likely to exacerbate the spread of COVI D-19 include ,
      without limitation: (a) that these gatherings and businesses will attract people from throughout
      the county when there is widespread COVID-19 community transmission, (b) the prolonged time
      period during which many people are in close proximity at these locations , (c) the difficulty in
      tracing and controlling additional exposures when large numbers of people visit these places,
      and (d) visitors may be unknowingly infected with COVID-19 and may not follow adequate
      hygienic and social distancing practices .

   9. In the absence of a specific immunization or treatment for COVID- 19, social distancing is
      essential to preventing this disease . Increasing social distancing and prohibiting events and
      gatherings is intended to slow transmission of COVID-19 . Accordingly , to reduce the community
      transmission of COVID-19 , the Health Officer has ordered the temporary prohibition of fill events
      and gatherings , the closure of Indoor Malls and Shopping Centers as defined in Section 11, and
      the closure of certain businesses , as described in Section 12.

   DEFINITIONS
    10. For purposes of this Order, Essential Activities , are defined as travel for purposes of: (a) visiting
        a health or veterinary care professional ; (b) obtaining medical supplies or medication ;
        (c) obtaining grocery items for one's household or for delivery to others ; (d) legally mandated
        governmental purposes , such as access to court, social and administrative services; (e)
        providing care for minors, the elderly , dependents , persons with disabilities , or other vulnerable
        persons ; and (f) complying with an order of law enforcement or court.




   Safer at Home Order for Control of COVID-19 : Temporary Proh ibiti on of All Event s and Gathe rings and Closure of Non -Essential Businesses and Areas
   Page 3 of 7
   3/21/2020
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 18 of 30 Page ID #:178
    COUNTY OF LOSANGELESDEPARTMENT OF PUBLICHEALTH
    ORDER OF THE HEALTHOFFICER

    11. For purposes of this Order , Indoor Malls and Shopping Centers are defined as:
        A building w ith seven (7) or more "sales or retail establishments" with adjoining indoor space.
        For purposes of this Order , Outdoor Malls and Shopping Centers are defined as :
        A series of buildings on a common site , eithe r under common ownership or common control or
        deve loped together , with seven (7) or more "sales or retail establis hments ."

    12. Non-Essential Retail Businesses are establishments that provide goods or services to the public
        that do not come within the definition of Essential Busines ses set forth in Paragraph 13 of this
        Order.

    13. For purposes of this Order , Essentia l Businesses are defined as the following:

        (a) Grocery stores , certified farmers ' markets , farm and produce stands, supermarkets , food
            banks, convenienc e stores , warehouse stores , and other establishments engaged in the
            retail sale of canned food , dry goods, fresh fruit and vegetables , pet supply , water , fresh
            meats , fish , and poultry , and any other household consumer products (such as cleaning or
            personal care produ cts). This includes stores that sell groceries and sell other non-grocery
            products , and products necessary to maintaining the safety , sanitation , and essential
            operation of residences ;
        (b) Food processors , confectioners, food packagers , food te sting labs that are not open to the
            public , and food cultivation , including farming , livestoc k, and fishing;
        (c) Organizations and Businesses that provide food , shelter , and social services , and other
            necessities of life for economically disadvantage d or otherwise needy individuals (including
            gang prevention and interve ntion , domestic violence , and homeless service agencies) ;
        (d) News papers , television , radio , magazine, podcast and journalism activities ;
        (e) Gas stations , auto-supply , mobile auto repair operations, auto repair shops (including,
            without limitation , auto repair shops adjacent to or otherwise in connection with a retail or
            used auto dealership) , and bicycle repair shops and related facilities ;
        (f) Banks , credit unions, financial institutions and insurance companies;
        (g) Hardware stores, nurseries; building supply stores;
        (h) Plumbers , electricians , exterminators , custodial /janitorial workers, handyman services,
            funeral home workers and morticians , moving services , HVAC installers, carpenters ,
            vegetat ion services, tre e maintenance , lands cape rs , gardeners , property managers , private
            security personnel and other service providers who provide services to maintain the safety,
            sanitation , and essential operation to properties and other Essential Businesses ;
        (i) Businesses providing mailing and shipping services , including post office boxes ;
        U) Educational institutions (including public and private K-12 schools , colleges, and universities)
               for purposes of facilitating distance learning , providing meals for pick-up, or performing
               essential functions , provided that social distancing is practiced;
        (k) Laundromats, dry cleaners, laundr y service providers ;
        (I) Restaurants and other food facilities that prepare and serve food , but only for delivery , drive
            thru or carry out. Indoor and outdoor table dining is not permitted. Cafeterias , commissaries ,
            and restaurants located within hospitals , nursing homes , or other licensed health care
            facilities may provide dine-in service , as long as social distancing is practiced pursuant to
            Section 2(a)- (d).




   Safer at Home Orde r fo r Control of COVID- 19: Temporary Prohi bition of All :vents and Gat herings and Closure of Non-Essential Businesses and Areas
   Page 4 of 7
   3/21/2020
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 19 of 30 Page ID #:179
    COUNTY OF LOSANGELESDEPARTMENT OF PUBLICHEALTH
    ORDER OF THE HEALTHOFFICER

         (m) Businesses that supply office or computer products needed by people who work from home;
        (n) Businesses that supply other Essential Businesses with the support or supplies necessary to
            operate ;
        (o) Businesses that ship, truck , provide logistical support or deliver groceries , food, goods or
            services directly to residences , Essential Businesses , Healthcare Operations , and Essential
            Infrastructure ;
        (p) Airlines , taxis , ride sharing services and other private transportation providers providing
            transportation services necessary for activities of daily living and other purposes expressly
            authorized in this Order ;
        (q) Businesses that manufacture parts and provide service for Essential Infrastructure ;
        (r) Home-based care for seniors , adults , disabled persons , or children;
        (s) Residential facilities and shelters for homeless residents , disabled persons , seniors , adults,
            children and animals ;
        (t) Professional services , such as legal , payroll or accounting services , when necessary to assist
            in compliance with legally mandated activities, and the permitting , inspection , construction ,
            transfer and recording of ownership of housing , including residential and commercial real
            estate and anything incidental thereto ;
        (u) Military/Defense Contractors /FFRDC (Federally Funded Research and Development
            Centers). For purposes of this Order , essential personnel may leave their residence to
            provide any service or perform any work deemed essential for national security including , but
            not limited to defense, intelligence and aerospace development and manufacturing for the
            Department of Defense , the Intelligence Community , and NASA and other federal
            government, and or United States Government departments and agencies. Essential
            personnel include prime , sub-primes , and supplier contractor employees , at both the prime
            contract level and any supplier levels at any tier , working on federal United States
            Government contracts such as contracts rated under the Defense Priorities and Allocations
            System (DPAS) and contracts for national intelligence and national security requirements;
        (v) Childcare facilities providing services that enable employees exempted in this Order to work
            as permitted . To the extent possible , childcare facilities must operate under the following
            mandatory conditions: (1) Childcare must be carried out in stable groups of 12 or fewer
            ("stable" means the same twelve (12) or fewer children are in the same group each day) ; (2)
            Children shall not change from one group to another ; (3) If more than one (1) group of
            children is cared for at once facility, each group shall be in a separate room. Groups shall
            not mix with each other; (4) Childcare providers shall remain solely with one group of
            children .
        (w) Hotels , motels, shared rental units and similar facilities.
        (x) Construction Workers who support the construction , operation , inspection , and maintenance
            of construction sites and construction projects (including housing construction).

    14. This Order is intended to deter the spread of COVID -19 by preventing people from being in
        unnecessary close contact. Certain activities are essential to the functioning of the County and
        the well-being of our residents and must continue .

    15. This Order does not prohibit persons from leaving their residences to perform any work
        necessary or provide any services to or obtain services from the following Essential
        Infrastructure and Healthcare Operations:


   Safer at Home Order for Contro l of COVID-19: Temporary Prohibitio n of All Events and Gathe rings and Closu re of Non-Essent ial Businesses and Areas
   Page 5 of 7
   3/21/2020
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 20 of 30 Page ID #:180
   COUNTY OF LOSANGELESDEPARTMENT OF PUBLICHEALTH
   ORDER OF THE HEALTHOFFICER


         (a) Healthcare Operations (hospitals, clinics , laboratories , dentists , pharmacies , physical
             therapists and chiropractors , pharmaceutical and biotechnology companies , other licensed
             healthcare facilities , healthcare suppliers , home healthcare service providers , mental or
             behavioral health providers , alcohol and drug treatment providers , cannabis dispensaries
             with a medicinal cannabis license and all other required state and local licenses, medical
             or scientific research companies , or any related and/or ancillary healthcare services ,
             manufacturers , distributors and servicers of medical devices , diagnostics , and equipment ,
             veterinary care, and all healthcare provided to animals. This exemption shall be construed
             to avoid any impact to the delivery of healthcare, broadly defined. Healthcare Operations
             does not include fitness and exercise gyms and similar exercise or training facilities.

         (b) Essential Infrastructure , including but not limited to, public health , public works
             construction , construction of commercial, office and institutional buildings, construction of
             housing , airport operations, port operations , food supply , water , sewer , gas , electrical , oil
             extraction and refining, road and highways, public transportation , solid waste collection
             and removal , flood control and watershed protection , internet and telecommunications
             systems (including the provision of essential global, national , local infrastructure for
             computing services , business infrastructure , communications , and web-based services) ,
             and manufacturing and distribution companies deemed essential as part of the Essential
             Infrastructure supply chain , provided that they carry out those services or that work in
             compliance with social distancing requirements , to the extent practicable.

   ADDITIONAL TERMS
   16. This Order does not, in any way , restrict: (a) first responder access to the site(s) named in this
       Order during an emergency or (b) local , state or federal officers , investigators , or medical or law
       enforcement personnel from carrying out their lawful duties at the site(s) named in this Order.

   17. The entities subject to this Order that are not required to close may otherwise remain open for
       business and perform essential functions and operations during the duration of this Order.

   18. The County shall promptly provide copies of this Order by: (a) posting it on the Los Angeles
       Department of Public Health 's website (www .publichea lth .lacounty.gov), (b) posting it at the
       Kenneth Hahn Hall of Administration located at 500 West Temple Street , Los Angeles , CA
       90012 , (c) providing it to any member of the public requesting a copy , (d) issuing a press release
       to publicize the Order throughout the county , and (e) by serving via email on large facilities
       known to the County's Health Officer that are likely to be subject to this Order (but service via
       email is not required for compliance).
           (a) The owner , manager, or operator of any facility that is likely to be impacted by this
               Order is strongly encouraged to post a copy of this Order onsite and to provide a copy
               to any member of the public requesting a copy .

               (b) Because guidance may change, the owner , manager , or operator of any facility that is
                   subject to this Order is ordered to consult the Los Angeles County Department of Public
                   Health's website (www .publichealth .lacounty .gov) daily to identify any modifications to
                   the Order and is required to comply with any updates until the Order is terminated .

   19. If any.subsection , sentence , clause , phrase, or word of this Order or any application of it to any
       person , structure , gathering , or circumstance is held to be invalid or unconstitutional by a
       decision of a court of competent jurisdiction , then such decision will not affect the validity of the
       remaining portions or applications of this Order.



   Safer at Home Order for Cont rol of COVID-19: Temporary Prohibition of All Events and Gatherings and Closure of Non -Essential Businesses and Areas
   Page 6 of 7
   3/21/2020
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 21 of 30 Page ID #:181
   COUNTY OF LOSANGELESDEPARTMENT OF PUBLICHEALTH
   ORDER OF THE HEALTHOFFICER

   20 . This Order incorporates by reference , the March 4 , 2020 Proclamation of a State of Emergency
        issued by Governor Gavin Newsom and the March 4 , 2020 declarations of a local and public
        health emergency issued by the Los Angeles County Board of Supervisors and Los Angeles
        County Health Officer , respectively , and as they may be supplemented.

   21. To protect the public's health , the Health Officer may take additional action(s ) for failu re to
       comply with this Order. Violation of this Order is a misdemeanor punishable by imprisonment ,
       fine or both under California Health and Section Code Section 120295 et seq. Further, pursuant
       to Sections 26602 and 41601 of the California Government Code and Section 101029 of the
       California Health and Safety Code , the Health Officer requests that the Sheriff and the Chiefs of
       Police in all cities located in the Los Angeles County Public Health Jurisdiction ensure
       compliance with and enforcement of this Order.


   IT IS SO ORDERED:

                u--ftl
       tu Davis, MD, MPH
                                        /£fJ,MPf/                           Date:       March 21 , 2020

    H alth Officer , County of Los Angeles




   Safer at Home Order for Control of COVID-19: Temporary Prohibition of All Events and Gat her ings and Closure of Non -Essentia l Businesses and Areas
   Page 7 of 7
   3/2 1/2020
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 22 of 30 Page ID #:182




                                  EXHIBIT 4
e 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 23 of 30 Page ID #
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 24 of 30 Page ID #:184




                                  EXHIBIT 5
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 25 of 30 Page ID #:185
Case 2:20-cv-02874-AB-SK Document 14-2 Filed 03/30/20 Page 26 of 30 Page ID #:186




                                  EXHIBIT 6
3/27/2020
        Case     2:20-cv-02874-AB-SK Sheriff Will Not Close
                                      Document          14-2San Diego
                                                                 FiledCounty Gun StoresPage
                                                                        03/30/20        – NBC 727
                                                                                                Sanof
                                                                                                    Diego
                                                                                                      30 Page ID #:187


        Police Say To Carry This
                                                                                                                 OPEN
        Police say everyone should carry this new safety device that protects against
        attackers. TrySafePersonalAlarm.com


    CONTINUING COVERAGE                               Coronavirus Pandemic


                                                                                                                           64º


    TRENDING        CA DMV to Shut Down                Today in San Diego             Local COVID-19 Resources   Breakf…



    SAN DIEGO SHERIFF
    Sheriff Will Not Close San Diego County Gun Stores
    Sheriff Bill Gore says gun shops provide a “valuable public service” by preventing black market sales,
    but he urges gun store owners to sell by mail or appointment and require social distancing by
    customers

    By Mari Payton, Paul Krueger and Tom Jones • Published March 24, 2020 • Updated on March 24, 2020 at
    7:32 pm
                        


                                                                                                                  NBCUniversal, Inc.




https://www.nbcsandiego.com/news/investigations/sheriff-will-not-close-san-diego-county-gun-stores/2292399/                            1/8
3/27/2020
        Case     2:20-cv-02874-AB-SK Sheriff Will Not Close
                                      Document          14-2San Diego
                                                                 FiledCounty Gun StoresPage
                                                                        03/30/20        – NBC 728
                                                                                                Sanof
                                                                                                    Diego
                                                                                                      30 Page ID #:188
               0:22 / 2:42

    The debate over whether gun stores are essential... Read more




   Sheriff Bill Gore said gun shops provide a “valuable public service” during the coronavirus pandemic
   and will be allowed to remain open, even though they are not included in the state government’s list
   of “essential businesses.”


   Speaking at a county news conference Tuesday afternoon, and in a released statement, Gore said
   county residents have a legitimate right to buy and possess guns.


   The sheriff said licensed gun stores help maintain public safety by ensuring that buyers submit to a
   ten-day waiting period and pass a state license check. He warned that gun buyers could turn to the
   “black market” for illegal weapons if they can’t buy them legally at licensed stores.


   But Gore said the situation is fluid, and indicated he could change his mind after talking with the
   state’s top law enforcement officials. He expects to have that conversation late Tuesday.




       2:52
       County Sheriff Keeps Gun Stores Open in Fear of ‘Black Market’



https://www.nbcsandiego.com/news/investigations/sheriff-will-not-close-san-diego-county-gun-stores/2292399/              2/8
3/27/2020
        Case     2:20-cv-02874-AB-SK Sheriff Will Not Close
                                      Document          14-2San Diego
                                                                 FiledCounty Gun StoresPage
                                                                        03/30/20        – NBC 729
                                                                                                Sanof
                                                                                                    Diego
                                                                                                      30 Page ID #:189
   San Diego County Bill Gore responded to questions about keeping gun stores open even though Gov. Gavin...
    Read more

   Gore’s decision to allow gun stores to stay open contrasts with his counterpart in Los Angeles
   County, who on Tuesday said gun stores are nonessential businesses and warned store owners to
   close or risk losing their business licenses.


   “Gun shops, strip clubs, night clubs are non-essential businesses,” Sheriff Alex Villanueva told the Los
   Angeles Times. “If they don’t close their doors, they will be cited.”


   An informal survey of local gun stores by NBC 7 Investigates found at least two stores that have
   remained open despite the governor’s order for the closure of all non-essential businesses. Those
   stores are PWG Range in Poway and The Gun Range San Diego in Kearny Mesa.


   At least two other stores were closed for sales of guns and ammo, and were only delivering those
   items to buyers who had purchased them before the state-ordered closure. All gun stores contacted
   in the survey said they have closed their shooting ranges.


   Local gun stores have seen a marked increase in weapon and ammo sales during the coronavirus
   outbreak. In interviews with NBC 7 Investigates, store owners and their customers insist they have a
   constitutional right to buy and possess guns and ammo, especially in what they describe as a time of
   increasing social unrest.


   NBC 7 Investigates

                               MAR 24
                               More Ventilators Ready to Be Deployed Across San Diego County


                               MAR 19
                               LISTEN: INSIGHT Podcast- The New Normal: Covering The Coronavirus in San Diego


   “It’s all about what’s going on right now,” said gun owner Drew Hilliard, as he waited outside the PWG
   Range to buy more ammunition. “So, this is for home defense”


   First-time gun buyer Zane Dashty said, “One day people might start looting and stuff, from being out
   of a job. You just really, really don’t know, and I just want to make sure I’m protected.”

https://www.nbcsandiego.com/news/investigations/sheriff-will-not-close-san-diego-county-gun-stores/2292399/              3/8
3/27/2020
        Case     2:20-cv-02874-AB-SK Sheriff Will Not Close
                                      Document          14-2San Diego
                                                                 FiledCounty Gun StoresPage
                                                                        03/30/20        – NBC 730
                                                                                                Sanof
                                                                                                    Diego
                                                                                                      30 Page ID #:190
   San Diego County Supervisors Nathan Fletcher and Greg Cox have said they do not believe that gun
   stores are essential businesses, and have indicated that the stores should be closed. They did not
   respond to Gore’s comments at Tuesday’s county news conference.


   But Poway Mayor Steve Vaus supports the gun stores. Vaus, a candidate for county supervisor, sent
   a letter Monday to President Trump, asking him to help ensure that California gun stores remain open
   during the pandemic.


   Danielle Jaymes, director of sales at PWG Range agreed. Jaymes said she had no intention of
   closing the Poway store.


   “We have the constitution saying that law-abiding citizens have the right to keep and bear arms,”
   Jaymes says. “And in order to do that, we have to be open.”


   Gore did ask gun store owners to follow the state’s social distancing mandate, by keeping customers
   properly spaced inside their stores, and in line outside. He also asked owners to do as much
   business as possible by mail and appointment, to reduce traffic and human contact at their stores.



   This article tagged under:
   SAN DIEGO SHERIFF • CORONAVIRUS • BILL GORE • GOV. GAVIN NEWSOM • GUN STORES

                               
                                  1




   MORE FROM THE WEB
   SPONSORED • WIKIBUY

   The Dead Giveaway That Tells You When Amazon’s
   Giving You A Better Price Than Other Retailers




https://www.nbcsandiego.com/news/investigations/sheriff-will-not-close-san-diego-county-gun-stores/2292399/              4/8
